                                            Case 4:21-cv-00412-JST Document 15 Filed 08/23/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ANDREW R. LOPEZ,                                 Case No. 21-cv-00412-JST
                                                        Petitioner,
                                   8
                                                                                            ORDER DENYING PETITION FOR A
                                                 v.                                         WRIT OF HABEAS CORPUS;
                                   9
                                                                                            DENYING CERTIFICATE OF
                                  10       JAMES ROBERTSON,                                 APPEALABILITY
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, an inmate at Pelican Bay State Prison,1 filed this pro se action seeking a writ of

                                  14   habeas corpus pursuant to 28 U.S.C. § 2254. His petition2 is now before the Court for review

                                  15   pursuant to 28 U.S.C. § 2243 and Rule 4 of the Rules Governing Section 2254 Cases in the United

                                  16   States District Courts.

                                  17                                             DISCUSSION

                                  18   A.     Standard of Review

                                  19          This court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  20

                                  21   1
                                         The Clerk of the Court is directed to correct the spelling of Respondent’s last name. The warden
                                  22   of Pelican Bay State Prison is James Robertson, as specified in the petition. The Clerk shall
                                       change the name from Robinson to Robertson.
                                       2
                                  23     Petitioner has appeared before this Court before. He has filed at least two civil rights action in
                                       this Court: (1) C No. 17-2087 PJH, Lopez v. Olson, et al., which alleged that Plaintiff was
                                  24   receiving inadequate medical care at Pelican Bay State Prison and was dismissed because Plaintiff
                                       failed to pay the filing fee and was not eligible for in forma pauperis status because he had
                                  25   suffered three strikes pursuant to 28 U.S.C. § 1915(g); and (2) C No. C No. 08-4543 MHP, Lopez
                                       v. Florez, et al., which was transferred to the Eastern District of California. He has also filed at
                                  26   least four habeas petitions, including this one: (1) C No. 20-cv-8988 JST, Lopez v. Robertson,
                                       which challenged disciplinary violations issued on July 18, 2018 and February 26, 2019, and
                                  27   which was dismissed for lack of habeas jurisdiction without prejudice to re-filing as a civil rights
                                       action; (2) C No. 04-0993 MHP, Lopez v. Scribner, which was transferred to the Eastern District
                                  28   of California; and (3) C No. 04-cv-0994 MHP, Lopez v. Warden at California State Prison-
                                       Corcoran, which was transferred to the Eastern District of California.
                                            Case 4:21-cv-00412-JST Document 15 Filed 08/23/21 Page 2 of 4




                                   1   custody pursuant to the judgment of a state court only on the ground that he is in custody in

                                   2   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.

                                   3   Hodges, 423 U.S. 19, 21 (1975). A district court shall “award the writ or issue an order directing

                                   4   the respondent to show cause why the writ should not be granted, unless it appears from the

                                   5   application that the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243.

                                   6   B.     Petitioner’s Claims

                                   7          The petition challenges a rules violation for fighting received by Petitioner, arising out of

                                   8   an incident on November 18, 2018, when Petitioner and inmate Ramirez were attacked by inmate

                                   9   Raper. Petitioner was found guilty of this rules violation. Petitioner alleges that the Parole Board

                                  10   “deems the guilty finding adversely.” ECF No. 1 at 5. Petitioner argues that this guilty finding

                                  11   violated due process, violated the Equal Protection Clause, denied him the right to defend himself,

                                  12   and that the hearing officer falsified the record. See generally ECF No. 1. Petitioner seeks
Northern District of California
 United States District Court




                                  13   expungement of the disciplinary violation.

                                  14   C.     Dismissal for Lack of Habeas Jurisdiction

                                  15          “‘Federal law opens two main avenues to relief on complaints related to imprisonment: a

                                  16   petition for habeas corpus, 28 U.S.C. § 2254, and a complaint under the Civil Rights Act of 1871,

                                  17   Rev. Stat. § 1979, as amended, 42 U.S.C. § 1983. Challenges to the lawfulness of confinement or

                                  18   to particulars affecting its duration are the province of habeas corpus.’” Hill v. McDonough, 547

                                  19   U.S. 573, 579 (2006) (quoting Muhammad v. Close, 540 U.S. 749, 750 (2004)). Habeas is the

                                  20   “exclusive remedy” for the prisoner who seeks “‘immediate or speedier release’” from

                                  21   confinement. Skinner v. Switzer, 562 U.S. 521, 533-34 (2011) (quoting Wilkinson v. Dotson, 544

                                  22   U.S. 74, 82 (2005)); see Calderon v. Ashmus, 523 U.S. 740, 747 (1998). A challenge to a

                                  23   disciplinary finding that resulted in an assessment of time credits must be brought in habeas if

                                  24   reinstatement of the time credits would “necessarily spell speedier release.” Id. at 525.

                                  25          Here, habeas jurisdiction is lacking because success on Petitioner’s claims would not

                                  26   shorten or end his sentence. Petitioner is serving an indeterminate life term with the possibility of

                                  27   parole. Lopez v. Calderon, No. F049556, 2007 WL 257965, at *1 (Cal. Ct. App. Jan. 31, 2007).

                                  28   To the extent that Petitioner is arguing that the expungement of the guilty finding infractions

                                                                                         2
                                           Case 4:21-cv-00412-JST Document 15 Filed 08/23/21 Page 3 of 4




                                   1   would favorably impact his parole eligibility, this argument also fails to state a claim for habeas

                                   2   jurisdiction. Under California law, in determining parole suitability, the parole board must

                                   3   consider all “relevant, reliable information available.” 15 Cal. Code Regs. § 2281(b). A

                                   4   disciplinary infraction would be a relevant but not dispositive factor. See generally id. Similarly,

                                   5   the lack of disciplinary infractions during incarceration, while relevant, is also not dispositive of
                                       parole suitability. See id. (requiring parole board to consider inter alia prisoner’s social history,
                                   6
                                       past and present mental state, past criminal history). The Ninth Circuit has specifically found that
                                   7
                                       there is no habeas jurisdiction for claims challenging a disciplinary finding on the grounds that the
                                   8
                                       disciplinary finding affects the petitioner’s parole suitability finding. Nettles v. Grounds, 830 F.3d
                                   9
                                       922, 927-28 (9th Cir. 2016) (en banc). Similar to Petitioner, the prisoner-petitioner in Nettles was
                                  10
                                       serving a life sentence and had challenged a prison disciplinary decision that he alleged was
                                  11
                                       impeding his ability to be granted parole. The Ninth Circuit concluded that habeas jurisdiction
                                  12
Northern District of California




                                       was absent due to the fact that success on the merits “would not necessarily lead to immediate or
 United States District Court




                                  13
                                       speedier release because the expungement of the challenged disciplinary violation would not
                                  14
                                       necessarily lead to a grant of parole.” Nettles, 830 F.3d at 934-35. Under state law, the inmate
                                  15
                                       had to be found suitable for parole before he would be granted parole; “the presence of a
                                  16
                                       disciplinary infraction does not compel the denial of parole, nor does an absence of an infraction
                                  17   compel the grant of parole.” Id. at 935. Parole decisions are based on many factors, prison
                                  18   disciplinary decisions being just one of them. Id. Because Petitioner is serving an indeterminate
                                  19   life term, the Court finds that there is no habeas jurisdiction for his due process claims relating to
                                  20   his two disciplinary infractions. Nettles, 830 F.3d at 927, 934-35. The Court DISMISSES this
                                  21   petition for a writ of habeas corpus for lack of jurisdiction. The dismissal is without prejudice to
                                  22   Petitioner filing a new civil rights action asserting his challenges to the disciplinary decisions. See
                                  23   Ramirez v. Galaza, 334 F.3d 850, 859 (9th Cir. 2003) (“habeas jurisdiction is absent, and a

                                  24   [section] 1983 action proper, where a successful challenge to a prison condition will not

                                  25   necessarily shorten the prisoner’s sentence.”).

                                  26                                 CERTIFICATE OF APPEALABILITY

                                  27           The Court concludes that no “jurists of reason would find it debatable whether the petition

                                  28   states a valid claim of the denial of a constitutional right [or] that jurists of reason would find it
                                                                                           3
                                           Case 4:21-cv-00412-JST Document 15 Filed 08/23/21 Page 4 of 4




                                   1   debatable whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529

                                   2   U.S. 473, 484 (2000). Accordingly, a certificate of appealability is DENIED.

                                   3                                             CONCLUSION

                                   4          For the reasons set forth above, the petition for writ of habeas corpus is DISMISSED, and

                                   5   a certificate of appealability is DENIED. The dismissal is without prejudice to Petitioner filing a

                                   6   new civil rights action asserting his challenges to the disciplinary decisions. The Clerk shall send

                                   7   Petitioner two copies of the civil rights complaint form. The Clerk is also directed to correct the

                                   8   spelling of Respondent’s last name to Robertson. The Clerk shall close the file.

                                   9          IT IS SO ORDERED.

                                  10   Dated: August 23, 2021
                                                                                        ______________________________________
                                  11
                                                                                                      JON S. TIGAR
                                  12                                                            United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         4
